                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION


IN RE: SHORT SQUEEZE ANTITRUST LITIGATION                                    MDL No. 2989



       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that copies of the foregoing Notice of

Appearance (JPML Form 18), and accompanying attachment, were served on all parties in the

following cases electronically via ECF on February 18, 2021.

                                              Respectfully Submitted,


                                              /s/ Alexander G. Cabeceiras
                                              Alexander G. Cabeceiras, Esq.
                                              One Penn Plaza, Suite 4905
                                              New York, New York 10119
                                              T: (212) 587-0760
                                              F: (212) 587-4169
                                              Attorneys for DAVID WIEG, ZACHARY ZIEGLER,
                                              PETER FRAY, BARTOSZ ZYBURA,
                                              BRENDON NELSON, STEVEN MINNICK,
                                              JHANNA WHITE, et al.
Date: February 18, 2021
